Citation Nr: 1534559	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  10-47 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for service connection for testicle pain.

2.  Whether new and material evidence has been received to reopen the claim for service connection for a right knee disability.

3.  Entitlement to service connection for a testicle/groin disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980, December 1980 to March 1987, and June 1987 to August 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2015, the Veteran presented testimony during a Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a testicle/groin disability, right knee disability, and left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The RO denied service connection for testicle pain and a right knee disability in an unappealed July 1994 rating decision. 

2. The evidence received since the July 1994 rating decision relates to an unestablished fact necessary to substantiate the claims for a testicle/groin disability and a right knee disability.



CONCLUSIONS OF LAW

1. The July 1994 rating decision denying service connection for testicle pain and a right knee disability is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).
 
2. As new and material evidence has been received, the claim for service connection for a testicle/groin disability is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3. As new and material evidence has been received, the claim for service connection for a right knee disability is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Given the favorable disposition of the application to reopen the claims for service connection for testicle pain and a right knee condition, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.


II.  Application to Reopen

The RO denied service connection for testicle pain and a right knee disability, history of strain in a July 1994 rating decision.  At the time of this rating decision, the evidence of record consisted of the Veteran's service treatment records, a VA examination in February 1994, and a statement from a treating chiropractor dated in April 1994.

In denying the claim for service connection for testicle pain, the RO noted that the Veteran's service treatment records reflected that he complained of pain in the left groin in November 1984 and was diagnosed with testalgia. The Veteran was seen in January 1991 with complaints of worsening left testicle pain after being kicked in December; left groin strain and traumatic epididymitis were diagnosed.  In December 1991 he again had pain and mild swelling was noted with no mass or tumor; a varicocele was felt possible. However, the February 1994 VA examiner found insufficient evidence to diagnose a chronic disability. The RO concluded that the evidence showed acute episodes of testicle pain in service which resolved with no residual disability.

With respect to the claim for a right knee disability, the RO observed that the Veteran was seen with a history of falling while running in August 1988; the knee was abraded but had full range of motion and ligament stability. On VA examination, the Veteran reported falling 10 years prior and injuring the knee.  X-rays were normal. The knee had full range of motion with no joint instability, effusion, or crepitus, and his gait was normal. The examiner assessed right knee traumatic strain, healed with residuals of intermittent discomfort.  The RO denied the claim, noted that the evidence did not show a residual disability and acute problems during service were treated and resolved.

The Veteran was notified of the July 1994 rating decision and of his appellate rights in a July 1994 letter. The Veteran did not appeal the decision or submit additional pertinent evidence within one year of the decision.  That decision thus became final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Veteran requested that VA reopen the previously denied claims of service connection in August 2009. In order to reopen a claim which has been denied by a final decision, there must be new and material evidence. 38 U.S.C.A. § 5108.

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material has been submitted is "low."  The Board follows that threshold.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Since the July 1994 rating decision, the newly-received evidence includes VA outpatient treatment records, various private treatment records, the Veteran's SSA records, various written statements from the Veteran and his spouse, and the Veteran's April 2015 Board hearing testimony.

With respect to the application to reopen the claim for testicle pain, the newly-received evidence includes VA treatment records include notations in July 2010 of the Veteran's complaint of various musculoskeletal pains, including the knees, back and left groin that he related to power lifting while he was in service.  In November 2010, the Veteran reported diffuse body pain, especially in the back and groin areas. 

Private treatment records from the Rocky Mountain Health Center indicate that the Veteran was seen in November 2009 with sudden groin pain while standing at work.  He reported a history of groin pain on and off since he was in service.  The examiner noted that the Veteran was tender in the area around the external inguinal area on the right side, but there was no palpable hernia.  There was pain with flexion of the abdominal muscles as with sitting up or extending to stand.  He was assessed with inguinal muscle strain.

In July 2010, the Veteran reported that he believed his knee and groin pains were discussed and documented in service.  He was assessed with knee, back, and groin pain.

During the Veteran's April 2015 Board hearing, he testified that he injured his testicle while weight lifting in service.  He indicated that he did see doctors in service, who found an inflated left testicle.  He was reportedly told that there was nothing they could do for the pain, but he experienced pain in the same area ever since service.

In a July 2015 statement, Dr. C. wrote that he had been the Veteran's primary care physician since 2008, and that the Veteran had consistently complained of pain in the groin that started as a result of injuries from service.  

In sum, the newly-received evidence includes statements and treatment records documenting persistent complaints of chronic pain in the area of the groin/testicle.  In addition, the Veteran was assessed with inguinal strain in 2009 related to these complaints.  The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the July 1994 final denial of the claim for service connection. It is also not duplicative or cumulative of evidence previously of record, as the previous did not demonstrate potential chronic disability. Moreover, when combined with service treatment records documenting testalgia, left groin strain and traumatic epididymitis, and post-service records documenting complaint of consistent pain in the area of the groin and testicle, this evidence is suggestive of a potential relationship between his potential post-service disability and service.

With regard to the right knee, recent VA treatment records document right knee complaints and an assessment of arthralgia.  A March 2009 x-ray of the right knee was normal.  A July 2009 VA MRI revealed no internal derangement but a synovial cyst was present.

In an October 2009 statement, Dr. C. opined that his current lower back and knee
problems are at least in part due to service connected injuries

Treatment records from the University of Colorado reflect that the Veteran presented with complaint of right knee pain in April 2010 that had been present for many years but had worsened recently.  He underwent surgery for a right knee in May 2010.  A postoperative diagnosis of grade 2 osteoarthritis of the knee and large fibrous mass in the anterior medial portion of the knee falling into the medial joint line was noted.  

In May 2010, the Veteran stated that he felt his problems were related to his service activity from power lifting in the 1980s with some heavy work that he did in service in the 1990s.  He reported that he unloaded 150 pound plates and felt this was a significant factor in his ongoing problems that he had with his knees.  The physician noted that they discussed the cause of his ongoing problems, and since the Veteran was primarily in the service at the time he felt it started, he felt the Veteran should be evaluated for service connection.

In a July 2015 statement, Dr. C. wrote that he had been the Veteran's primary care physician since 2008, and that the Veteran had consistently complained of knee pain that started as a result of injuries from service.  He opined that the Veteran's physical condition was the result of service.

In sum, the newly-received evidence includes statements and treatment records documenting persistent complaints of chronic right knee pain.  In addition, the Veteran underwent right knee surgery in 2010 and was assessed with osteoarthritis and a knee mass.  The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the July 1994 final denial of the claim for service connection. It is also not duplicative or cumulative of evidence previously of record, as the previous did not demonstrate chronic right knee disability. Moreover, when combined with service treatment records documenting right knee complaints, and post-service records documenting complaint of consistent pain and symptoms the Veteran's private physician related to service, this evidence is suggestive of a potential relationship between his potential post-service disability and service.

Under these circumstances, the Board concludes that the criteria for reopening the claims for service connection for testicle pain and a right knee disability are met. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. However, for reasons discussed below in the remand, the Board finds that further development is necessary before the merits of the claims can be addressed. 





ORDER

The application to reopen the claim for service connection for testicle pain is granted.  

The application to reopen the claim for service connection for a right knee disability is granted.  


REMAND

Upon review of the claims file, the Board believes that additional development on the reopened claims for service connection for testicle/groin disability and right knee disability, as well as the claim for service connection for left knee disability, is warranted.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. McLendon, 20 Vet. App. at 83.

With respect to the claim for testicle/groin disability, as noted above, the Veteran was assessed with testalgia, left groin strain and traumatic epididymitis in service.  While the post-service treatment records document complaints of groin pain, most of these records fail to indicate any pathology for the complaints.  However, a November 2009 private treatment record does note an assessment of inguinal muscle strain.  

In regard to the right and left knees, the Veteran was seen for complaint of right knee pain after falling when running in August 1988. 

Post service treatment records also document complaint of persistent right and left knee pain, which the Veteran related to service where he was a power weight lifting

A November 2006 x-ray of the left knee revealed joint effusion and very mild degenerative changes.  An MRI revealed a bucket-handle tear of the posterior horn and body of the lateral meniscus.  He also had popliteus and medial collateral ligament strain.  He underwent arthroscopic surgery in January 2007.  Following the surgery, he was noted to have osteoarthritis of the lateral compartment and patellofemoral.

As noted above, the Veteran also underwent right knee surgery in 2010 and was also assessed with arthritis of the right knee.  

In addition, the Veteran has submitted statements from his physician, Dr. C., and from a physician at the University of Colorado relating his complaints of right and left knee pain to in-service strain from heavy lifting as a power lifter and other duties.

Given the record reflects possible testicle/groin, right knee, and left knee disabilities that may be related to service, the Board believes that the Veteran should be afforded a VA examination to determine the nature and etiology of the claimed testicle/groin disability and right and left knee disabilities, with full consideration of his documented history and assertions.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate steps to send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal. If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain copies of those records.

2.  After the Veteran responds and all available records and/or responses from each contacted entity are associated with the claims file, the AOJ should schedule the Veteran for examination by an appropriate medical professional.  The entire claims file, to include electronic claims file, must be made available to the designated examiner. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

Testicle/Groin- The examiner should clearly identify any current testicle/groin disabilities.  Then the examiner provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current testicle/groin disability had its onset in service or is otherwise medically related to service.

In providing the requested opinion, the examiner is to specifically consider and address the service treatment records documenting testalgia, left groin strain and traumatic epididymitis and post-service treatment records documenting complaints of groin pain, including an assessment of inguinal muscle strain.  

Right and Left Knees- The examiner should clearly identify all current right and left knee disabilities.  Then examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed disability was incurred in service or is otherwise medically related to service, to include the report of a fall and right knee injury in service, as well as post-service treatment records documenting chronic right and left knee pain with private physicians linking these complaints to service activities as a power lifter.  

The examiner is advised that the Veteran is competent to report symptoms and treatment, such as his reports of knee and groin strain related to his in-service activities as a power lifter, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.
 
3. The AOJ should undertake any additional development deemed warranted.

4.  Then, AOJ should readjudicate the Veteran's claims. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


